Citation Nr: 1243673	
Decision Date: 12/21/12    Archive Date: 12/27/12

DOCKET NO.  10-27 304A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

1.  Entitlement to service connection for a left knee disability.

2.  Entitlement to service connection for a right knee disability.  


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Nichols, Associate Counsel
INTRODUCTION

The Veteran served on active duty from August 2003 to August 2007.  The Veteran is a recipient of the Combat Action Badge, among other decorations and medals.  

This case is before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).

The Veteran was afforded a Travel Board hearing before the undersigned Veterans Law Judge on June 12, 2012.  A transcript of the hearing has been associated with the record.

A review of the Virtual VA paperless claims processing system reveals documents that are either duplicative of the evidence of record or are not pertinent to the appeal. 


FINDINGS OF FACT

1.  On June 2012, prior to the promulgation of a decision in the appeal, the Board received notification from the appellant that a withdrawal of the appeal pertaining to the issue of service connection for a left knee disability was requested.

2.  The preponderance of the evidence is at least in equipoise as to whether the Veteran's currently diagnosed right knee disability is related to his active duty service.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the appeal on the issue of entitlement to service connection for a left knee disability have been met.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.204 (2012).

2.  Resolving all reasonable doubt in favor of the Veteran, the criteria for service connection for a right knee disability have been met.  38 U.S.C.A. §§ 1110, 1131, 1132, 1154, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Left Knee

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2012).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204 (2012).  The appellant, through his representative at the June 2012 hearing, withdrew the appeal on the issue of entitlement to service connection for a left knee disability.  Therefore, there remain no allegations of errors of fact or law for appellate consideration on this issue.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.

Right Knee

Generally, to service connection, a Veteran must show (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the current disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

Service connection means that the facts, shown by evidence, establish that an injury or disease resulting in disability was incurred coincident with service, or if preexisting service, was aggravated by service.  That may be accomplished by affirmatively showing inception or aggravation during service.  38 C.F.R. § 3.303(a) (2012). 

If some of the elements cannot be established, a veteran can instead establish continuity of symptomatology, which requires a showing (1) that a condition was noted during service; (2) evidence of postservice continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the postservice symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); 38 C.F.R. § 3.303(b) (2012).

Service connection may also be granted for a disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2012).

When a Veteran engaged in combat with the enemy during service, VA shall accept as sufficient proof of service-connection of any disease or injury alleged to have been incurred or aggravated during that service, lay or other evidence of service incurrence or aggravation, if consistent with the circumstances, conditions, or hardships of that service, notwithstanding the fact that there is no official record of incurrence or aggravation in service and shall resolve all reasonable doubt in favor of the Veteran.  Service connection may be rebutted by clear and convincing evidence to the contrary.  38 U.S.C.A. § 1154(b) (West 2002).

While 38 U.S.C.A. § 1154(b) relaxes the evidentiary burden for a combat veteran with respect to evidence of an in-service occurrence of an injury, it does not create a statutory presumption that a combat veteran's disease or injury is automatically service-connected.  Rather, the veteran must still provide competent evidence of a relationship between an injury in service and a current disability.  Dalton v. Nicholson, 21 Vet. App. 23 (2007).  Consideration shall be given to the places, types, and circumstances of the veteran's service as shown by his service record, the official history of each organization in which he served, his medical records, and all pertinent medical and lay evidence.

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107 (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, reasonable doubt is resolved in favor of the Veteran.

In his November 2008 claim, the Veteran contended that he had a right knee disability due to active service.  He stated that during his sixteen months of deployment, he carried over one hundred pounds of equipment on a daily basis and jumped in and out of vehicles.  

At the June 2012 hearing, the Veteran testified that since separation from service in August 2007, he had chronic right knee pain that had a limiting effect on daily life activities.  The Veteran clarified that he had a right knee problem since service, but did not complain about that pain from the beginning because he felt like it was a minor issue.  He stated that since separation from service, he had not engaged in any activity that would be strenuous to his knees.  

The service separation form confirms that the Veteran's military occupational specialty was a combat engineer.  At the hearing, the Veteran elaborated in describing combat missions during his deployment in Iraq.  He testified that his primary mission as a combat engineer dealt with route clearance and searching for improvised explosive devices (IEDs) along heavily traveled routes.  He operated out of a Stryker vehicle, an eight-wheel armored vehicle, where he disembarked the vehicle by jumping from the top of the vehicle with full combat gear when under attack. 

A lay person, particularly a combat veteran, is competent to state that he experienced physical injuries during his period of active duty service.  Layno v. Brown, 6 Vet. App. 465 (1994).  The Board considers the Veteran's account to be credible as it is corroborated by his service personnel records and his service treatment records which show that he sustained injuries in an October 2005 vehicle explosion from an IED.  Caluza v. Brown, 7 Vet. App. 498 (1995).  The Veteran was examined within one hour of that explosion and the examination revealed overall body muscle and scalable pain.  Thus, the Board finds that there is sufficient evidence of an in-service injury.  38 U.S.C.A. § 1154(a) (West 2002).  However, in order to establish service connection, there still must be evidence of a current disability and a nexus linking that disability to the in-service trauma.  

The Veteran's service medical records, to include induction and separation examinations, are devoid of any complaints or clinical assessments of any right knee problem.  The first medical evidence of record documenting a right knee disability was at a VA examination in January 2009.  Thus, while it is established that the Veteran has a current right knee disability, the Board finds that chronicity in service is not established with respect to the Veteran's right knee claim, and a showing of continuity of symptomatology after discharge is required to support the claim.  38 C.F.R. § 3.303(b) (2012).  

The January 2009 VA examination gave a diagnosis of right knee patellar tendinitis.  After reviewing the file, and performing a physical examination and tests, the examiner opined that the Veteran's right knee disability was less likely caused by or as a result of any knee injuries that he may have sustained during military service.  The examiner's rationale was based on the fact that there was no mention of any knee complaints in the service medical records and no complaints of knee problems at the October 2007 general VA medical examination.  Also, the examiner's rationale was based on the fact that the Veteran stated that his knee pain was more recent.

VA records show that the Veteran complained of right knee pain during medical visits in April, June, and July 2010.  

In May 2011, the Veteran submitted into evidence a lay statement from a former serviceman with whom he served in Iraq.  That person indicated that he served with the Veteran during active duty as he was the platoon medic to the same platoon as the Veteran from September 2004 through May 2007.  That former servicemen stated that it was their unit's duty to clear IEDs from the roads of Iraq on a daily basis, and he had personally encountered IED attacks on their Stryker.  During deployment, the fellow serviceman observed and evaluated the Veteran's health.  He indicated that he witnessed a decline in the Veteran's health throughout their deployment.  The fellow serviceman stated that he observed the Veteran experiencing joint pain in the knees, without a definitive diagnosis at the time, and that the Veteran continued to experience pain with restriction of movement.  

The Board observes that, in some instances, lay evidence may be sufficient to establish a nexus.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) (rejecting the view that a lay person is not competent to provide testimony regarding nexus).  The Veteran is competent to report the current existence of symptoms which are capable of lay observation.  Charles v. Principi, 16 Vet. App 370 (2002); Layno v. Brown, 6 Vet. App. 465 (1994).  He is also competent to recount the onset of those symptoms during his period of service and to testify as to their ongoing occurrence since that time.  Heuer v. Brown, 7 Vet. App. 379 (1995); Falzone v. Brown, 8 Vet. App. 398 (1995); Caldwell v. Derwinski, 1 Vet. App. 466 (1991).  Similarly, he is competent to deny the incurrence of any significant recreational knee exertion following his active service. 

The Board is within its province to weigh that testimony and make credibility determinations as to whether the evidence supports a finding of service incurrence or continuity of symptomatology.  Barr v. Nicholson, 21. Vet. App. 303 (2007).  Consequently, the Veteran is state to contend that he had symptoms of a right knee disability since deployment that continued until the first documented symptoms in January 2009 and thereafter.  Furthermore, the fellow serviceman is also competent to provide that information.  Accordingly, in addition to finding the assertions of the Veteran competent and credible, the Board considers the assertions of the fellow serviceman to be inherently credible as they are both internally consistent and consistent with the other evidence of record.  Caluza v. Brown, 7 Vet. App. 498 (1995). 

The Board recognizes that the January 2009 VA examiner provided a negative nexus opinion and that a right knee disability was not shown at the time of separation or until January 2009.  However, the Board finds that the former platoon medic's statements regarding the assessments of the Veteran's right knee problems during service to be more probative than the VA examiner's opinion.  The former platoon medic had personal and medical knowledge of the Veteran's health throughout deployment and he had contemporaneous knowledge of the Veteran's right knee complaints.  On the other hand, the VA examiner was not privy to the medic's statements regarding his treatment of the Veteran's knee problems in service nor was the examiner privy to the details provided by the Veteran at the hearing where he described in detail the combat missions which he believed caused his current right knee problem.  Furthermore, the Veteran, at the hearing, clarified that the VA examiner's reporting of his pain as more recent was actually an inaccurate depiction of when the pain the knee began.  The Veteran explained that he went to the examination due to his wife's suggestion.  He did not realize the magnitude of his right knee problem at the time.  The Board finds no reason to find that the Veteran is not credible.  Furthermore, the examiner found that there was no event or injury during service, while the evidence of record shows an IED explosion to the Veteran's vehicle.  That lessens the credibility of the examination report.

In conclusion, the Veteran's service records document in-service injuries or trauma resulting from combat missions.  The Veteran and the former platoon medic both provided competent and credible reports that the Veteran's right knee symptoms began in service as a result of the dangerous combat missions and have continued to the present.  Accordingly, the Board concludes that the contemporaneous evidence of in-service trauma resulting in disability, with the Veteran's reports of continuous right knee pain, is sufficient to establish a positive correlation between his active duty and current complaints such that service connection is warranted.  Degmetich v. Brown, 104 F.3d 1328 (1997); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).

Accordingly, the Board finds that the balance of positive and negative evidence is at the very least in relative equipoise with respect to whether the Veteran's right knee disability was incurred in service.  Resolving all reasonable doubt in favor of the Veteran, the Board finds that service connection for a right knee disability is warranted.  38 U.S.C.A. § 5107 (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).






ORDER

The appeal on the issue of entitlement to service connection for a left knee disability is dismissed.

Service connection for a right knee disability is granted.



____________________________________________
HARVEY P. ROBERTS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


